In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Suffolk County (Burke, J.), dated October 14, 2003, which, upon reargument, vacated an order of the same court dated September 2, 2003, granting its motion pursuant to CPLR 3012 (b) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
In view of the short delay, the plaintiff’s timely request for an extension of time to serve the complaint, the absence of any prejudice to the defendant, the existence of a meritorious cause of action, and the strong public policy in favor of resolving cases on their merits, the plaintiff’s failure to timely serve the complaint in response to the defendant’s demand (see CPLR *679320 [a]; 3012 [b]) was properly excused as a matter of discretion (see Chiaffarano v Winston, 234 AD2d 329 [1996]; see also Goodman v New York City Health & Hosps. Corp., 2 AD3d 581 [2003]; Du Jour v DeJean, 247 AD2d 370 [1998]). Altman, J.P., Goldstein, Schmidt, Cozier and Skelos, JJ., concur.